Exhibit 10.3

ARMSTRONG FLOORING, INC.

2500 Columbia Ave., P.O. Box 3025

Lancaster, PA 17604

2019 Long-Term Performance-Based Restricted Stock Unit Grant

Company Confidential

 

 

Michel S. Vermette

 

 

 

Date of Grant:    September [•], 2019 Number of Performance Units:    371,430

Performance Period

(“Performance Period”):

   Date of Grant through the fifth anniversary of the Date of Grant

This award recognizes the importance of your role in achieving the Company’s
long-term strategy and is subject to the terms of the 2016 Long-Term Incentive
Plan and the award agreement. The award agreement consists of this grant letter
with the Price Targets (defined below) attached as Exhibit A and incorporated
herein and the Terms and Conditions attached as Exhibit B.

The Performance Units will be earned upon the Company stock achieving the per
share price targets set forth in Exhibit A (“Price Targets”), subject to your
continued employment, as described in the Terms and Conditions.

Achievement of the Price Targets set forth on Exhibit A will be measured on each
of the first five anniversaries of the Date of Grant (each, a “Measurement
Date”) taking into account performance for any period between the Date of Grant
and the applicable Measurement Date. To the extent a Price Target is achieved
and you satisfy the employment requirements, the earned Performance Units will
vest on the first Measurement Date following the date on which the Price Target
is first achieved. The earned and vested Performance Units will be distributed
to you as unrestricted shares of Common Stock as soon as practicable (but in any
event within 45 days following) the date on which the earned Performance Units
vest. The Company will withhold shares to satisfy your tax obligations unless
prohibited by country law or unless you provide a payment to cover the tax
withholding obligation. You have no ownership or voting rights relative to the
Performance Units.

If the Company makes cash dividend payments during the Performance Period, the
value of the dividends on shares attributable to the Performance Units will
accrue as dividend equivalents in a non-interest bearing bookkeeping account.
You will receive a cash payment equal to the accrued dividend equivalents at the
end of the Performance Period, adjusted for the number of Performance Units that
become earned and vested.

Employment Events

The following chart is a summary of the provisions which apply to this award in
connection with your termination of employment. The following is only a summary,
and in the event of termination of employment, the award will be governed by the
Terms and Conditions and the Employment Agreement between you and the Company.



--------------------------------------------------------------------------------

Event

  

Provisions

•  Voluntary Termination

•  Termination for Cause

   All Performance Units are forfeited.

•  Involuntary Termination

   The Performance Units will not be forfeited, and shall instead vest to the
extent that a Price Target or Price Targets are achieved during the Performance
Period (disregarding any requirement for continued employment through the
relevant Measurement Date).

•  Death

•  Termination due to Disability

   The Performance Units will not be forfeited, and, shall instead vest to the
extent that a Price Target or Price Targets are achieved during the Performance
Period (disregarding any requirement for continued employment through the
relevant Measurement Date).

•  Change in Control

   Vesting of Performance Units shall be as described on Exhibit A

Capitalized terms used but not defined in this grant letter will have the
meanings set forth in the 2016 Long-Term Incentive Plan, the Employment
Agreement between you and the Company, or the Terms and Conditions, as
applicable. As described in the Terms and Conditions, if and to the extent that
the terms of this Grant Letter conflict with the terms of the Employment
Agreement between you and the Company, the terms of the Employment Agreement
shall govern.

Please note that the Terms and Conditions contain restrictive covenant language
pertaining to confidentiality, non-competition and non-solicitation, as set
forth in the Employment Agreement between you and the Company. You should read
these sections carefully before deciding whether to accept the Performance
Units. If you decide not to accept the Performance Units, you will not be
subject to the restrictive covenants set forth in the Terms and Conditions, but
you will forfeit the Performance Units. You will continue to be subject to any
restrictive covenants set forth in any other agreements between you and the
Company. There will be no other consequences as a result of your decision not to
accept the Performance Units.

Please contact John Bassett (717-673-7315) if you have questions.

Sincerely,

Larry S. McWilliams

Chairman of the Armstrong Flooring Board of Directors

 

2



--------------------------------------------------------------------------------

Exhibit A

Performance Goal

The Performance Units will be earned by achieving the per share Price Targets,
as calculated and set forth below:

 

Percent Performance Units Earned

   Average Closing Per Share Price Over
20 Consecutive Trading Days ($)  

20%

     10.50  

20%

     12.25  

20%

     14.00  

20%

     15.75  

20%

     17.50  

Achievement of the Price Targets will be measured on each of the first five
anniversaries of the Date of Grant (each, a “Measurement Date”) taking into
account performance for any period between the Date of Grant and the applicable
Measurement Date. To the extent a Price Target or Price Targets are achieved and
you satisfy the employment requirements, the earned Performance Units will vest
on the first Measurement Date following the date on which the Price Target is
first achieved.

Change in Control

If a Change in Control occurs prior to the end of the Performance Period, the
Performance Units shall be earned based on actual performance through the date
of the Change in Control, with the closing price of the Common Stock immediately
prior to the date of the Change in Control treated as the Per Share Price.

 

3



--------------------------------------------------------------------------------

Exhibit B

ARMSTRONG FLOORING, INC.

2016 LONG-TERM INCENTIVE PLAN

PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT

TERMS AND CONDITIONS

1. Grant.

(a) Subject to the terms set forth below, Armstrong Flooring, Inc. (the
“Company”) has granted to the designated employee (the “Grantee”) an award of
performance-based restricted stock units (the “Performance Units”), as specified
in the 2019 Long-Term Performance-Based Restricted Stock Unit Grant Letter
(including Exhibit A attached hereto) to which the Grant Conditions (as defined
below) relate (the “Grant Letter”). The “Date of Grant” is September [•], 2019.
The Performance Units are Stock Units with respect to common stock of the
Company (“Company Stock”).

(b) The Performance Units shall be earned, vested and payable if and to the
extent that the per share price targets set forth in Exhibit A (the “Price
Targets”), employment conditions and other terms of these Grant Conditions are
met. The “Performance Period” for which the attainment of the Price Targets will
be measured is the Date of Grant through the fifth anniversary of the Date of
Grant. Achievement of the Price Targets will be measured on each of the first
five anniversaries of the Date of Grant (each, a “Measurement Date”) taking into
account performance for any period between the Date of Grant and the applicable
Measurement Date.

(c) These Terms and Conditions (the “Grant Conditions”) are part of the Grant
Letter. This grant is made under the Armstrong Flooring, Inc. 2016 Long-Term
Incentive Plan (the “Plan”). Any terms not defined herein shall have the
meanings set forth in the Plan or in the Employment Agreement between you and
the Company.

2. Price Targets; Vesting.

(a) The Grantee shall earn and vest in a number of Performance Units based on
the attainment of the Price Targets as determined on each Measurement Date ,
provided that the Grantee continues to be employed by the Company or its
subsidiaries or affiliates (collectively the “Employer”) through the applicable
Measurement Date (the “Vesting Date”). The Performance Units shall be earned
based on attainment of the Price Targets and shall vest based on the Grantee’s
continued employment through the Vesting Date, or as otherwise provided below.

(b) On each Measurement Date the Management Development and Compensation
Committee (the “Committee”) or its designee will determine whether and to what
extent the Price Targets have been met and the number of Performance Units
earned. Earned and vested Performance Units shall be payable as described in
Section 6.

(c) If a Change in Control occurs prior to the end of the Performance Period,
the number of Performance Units earned shall be determined as of the date of the
Change in Control as described in the Grant Letter. Earned and vested
Performance Units shall be paid as of the date of the Change in Control if the
Change in Control is a 409A CIC (as defined below) and if permitted by the plan
termination provisions of the regulations under section 409A of the Code. If
payment at the date of the Change in Control is not permitted under section
409A, the earned and vested Performance Units shall be payable as described in
Section 6.

(d) Except as described below, no Performance Units shall be earned prior to the
Committee’s determination of achievement of the Price Targets in accordance with
Exhibit A, and to the extent that the Price Targets are not attained during the
Performance Period, the Performance Units shall be immediately forfeited and
shall cease to be outstanding as of the date of the Committee’s determination on
the fifth Measurement Date.

3. Termination of Employment.

(a) General Rule. Except as described below, if the Grantee ceases to be
employed by the Employer for any reason prior to a Vesting Date, the Performance
Units shall be forfeited as of the termination date and shall cease to be
outstanding.

(b) Involuntary Termination before a Change in Control. If, before a Change in
Control and after the Date of Grant but prior to the end of the Performance
Period, the Grantee ceases to be employed by the Employer on account of
Involuntary Termination (as defined below), the Performance Units will not be
forfeited, and will instead vest if and to the extent that the Price Targets are
achieved during the Performance Period (disregarding any requirement for
continued employment through each Vesting Date).

 

4



--------------------------------------------------------------------------------

(c) Death or Termination due to Disability. If the Grantee ceases to be employed
by the Employer prior to the end of the Performance Period on account of death
or Disability (as defined below), the Performance Units will not be forfeited,
and, shall instead vest if and to the extent that the Price Targets are achieved
during the Performance Period (disregarding any requirement for continued
employment through each Vesting Date).

4. Definitions. For purposes of these Grant Conditions and the Grant Letters:

(a) “Cause” shall have the meaning ascribed to the term in the Grantee’s
Employment Agreement with the Company.

(b) “Company Trade Secrets” shall have the meaning ascribed to the term on
Attachment 1, the terms of which are incorporated herein.

(c) “Confidential Information” shall have the meaning ascribed to the term on
Attachment 1, the terms of which are incorporated herein.

(d) “Disability” shall have the meaning ascribed to the term in the Grantee’s
Employment Agreement with the Company.

(e) “Good Reason” shall have the meaning ascribed to the term in the Grantee’s
Employment Agreement with the Company.

(f) “Injurious Conduct” shall mean the activities described in Sections 12(a),
(b) and (c) of the Employment Agreement between you and the Company and if,
during the Grantee’s employment or service with the Employer or thereafter, the
Grantee breaches any other written confidentiality, non-solicitation or
non-competition covenant with the Employer. For purposes of the Performance
Units, this definition of Injurious Conduct shall replace the definition of
“Injurious Conduct” set forth in Section 13 of the Plan.

(g) “Involuntary Termination” shall mean the termination of the Grantee’s
employment (i) by the Employer other than for Cause or (ii) by the Grantee with
Good Reason.

5. Restrictive Covenants; Forfeiture.

(a) The Committee may determine that the Performance Units shall be forfeited if
the Grantee engages in Injurious Conduct.

(b) If the Committee determines that the Grantee has engaged in Injurious
Conduct, the Committee may in its discretion require the Grantee to return to
the Company any Company Stock or cash received in settlement of Performance
Units. If the Company Stock acquired in settlement of the Performance Units has
been disposed of by the Grantee, then the Company may require the Grantee to pay
to the Company the economic value of the Company Stock as of the date of
disposition.

(c) The Committee shall exercise the right of forfeiture and recoupment provided
to the Company in this Section 5 within 180 days after the Company’s discovery
of the Injurious Conduct activities giving rise to the Company’s right of
forfeiture or recoupment.

(d) The Grantee may make a request to the Committee in writing for a
determination regarding whether any proposed business or activity would
constitute Injurious Conduct. Such request shall fully describe the proposed
business or activity. The Committee shall respond to the Grantee in writing and
the Committee’s determination shall be limited to the specific business or
activity so described.

(e) By accepting the Performance Units, the Grantee acknowledges and agrees that
all Company trade secrets and confidential information developed, created or
maintained by the Grantee, alone or with others, during the Grantee’s employment
or service with the Employer, shall remain at all times the sole property of the
Company and its subsidiaries and affiliates, and further acknowledges and agrees
that he is bound by the provisions of Section 12(b) of the Grantee’s Employment
Agreement with the Company.

(f) This Agreement consists of a series of separate restrictive covenants, all
of which shall survive and be enforceable in law and/or equity after the
Grantee’s termination or cessation of the Grantee’s employment or service with
the Employer. The Grantee understands that in the event of a violation of any
provision of this Section 5, the Company shall have the right to seek injunctive
relief, in addition to any other existing rights provided in this Agreement or
by operation of law, without the requirement of posting bond. The remedies
provided in this Section 5 shall be in addition to any legal or equitable
remedies

 

5



--------------------------------------------------------------------------------

existing at law or provided for in any other agreement between the Grantee and
the Company or any of its subsidiaries or affiliates, and shall not be construed
as a limitation upon, or as an alternative or in lieu of, any such remedies. If
any provisions of this Section 5 and Attachment 1 shall be determined by a court
of competent jurisdiction to be unenforceable in part by reason of it being too
great a period of time or covering too great a geographical area, it shall be in
full force and effect as to that period of time or geographical area determined
to be reasonable by the court.

(g) By accepting the Performance Units, the Grantee acknowledges that the
Grantee has carefully read and considered the provisions of this Section 5 and
Sections 12(a), (b) and (c) of the Employment Agreement between you and the
Company incorporated herein and agrees that the restrictions set forth herein
are fair and reasonable, are supported by valid consideration, and are
reasonably required to protect the legitimate business interests of the Company
and its subsidiaries and affiliates.

(h) In the event of a breach by the Grantee of any restrictive covenant
contained in Sections 12(a), (b) and (c) of the Employment Agreement between you
and the Company, the running of the period of restriction shall automatically be
tolled and suspended for the amount of time the breach continues, and shall
automatically commence when the breach is remedied so that the Company and its
subsidiaries and affiliates shall receive the benefit of the Grantee’s
compliance with the terms and conditions of this Section 5.

6. Payment.

(a) If as of a Measurement Date the Committee or its designee certifies that the
Price Target(s) and other conditions to payment of the Performance Units have
been met, the Company shall issue shares of Company Stock to the Grantee equal
to the number of earned and vested Performance Units as soon as practicable (but
in any event within 45 days following) the date on which the Performance Units
vest, subject to applicable withholding for Taxes (as defined below) and subject
to compliance with section 409A of the Code and as described in Section 20(h) of
the Plan.

(b) Any fractional shares will be rounded up to the nearest whole share, but not
exceeding the total number of Performance Units.

7. Dividend Equivalents. Dividend Equivalents shall accrue with respect to
Performance Units and shall be payable subject to the same Price Targets,
vesting terms and other conditions as the Performance Units to which they
relate. Dividend Equivalents shall be credited on the Performance Units when
dividends are declared on shares of Company Stock from the Date of Grant until
the payment date for the vested Performance Units. The Company will keep records
of Dividend Equivalents in a non-interest bearing bookkeeping account for the
Grantee. No interest will be credited to any such account. Vested Dividend
Equivalents shall be paid in cash at the same time and subject to the same terms
as the underlying vested Performance Units. If and to the extent that the
underlying Performance Units are forfeited, all related Dividend Equivalents
shall also be forfeited.

8. Delivery of Shares. The Company’s obligation to deliver shares upon the
vesting of the Performance Units shall be subject to applicable laws, rules and
regulations and also to such approvals by governmental agencies as may be deemed
appropriate to comply with relevant securities laws and regulations.

9. No Stockholder Rights. No shares of Company Stock shall be issued to the
Grantee on the Date of Grant, and the Grantee shall not be, nor have any of the
rights or privileges of, a stockholder of the Company with respect to any
Performance Units.

10. No Right to Continued Employment. The grant of Performance Units shall not
confer upon the Grantee any right to continued employment with the Employer or
interfere with the right of the Employer to terminate the Grantee’s employment
at any time.

11. Incorporation of Plan by Reference. The Grant Letters and these Grant
Conditions are made pursuant to the terms of the Plan, the terms of which are
incorporated herein by reference, and shall in all respects be interpreted in
accordance therewith. The decisions of the Committee shall be conclusive upon
any question arising hereunder. The Grantee’s receipt of the Performance Units
constitutes the Grantee’s acknowledgment that all decisions and determinations
of the Committee with respect to the Plan, the Grant Letters, these Grant
Conditions, and the Performance Units shall be final and binding on the Grantee
and any other person claiming an interest in the Performance Units.

12. Withholding Taxes.

(a) The Employer shall have the right, and the Grantee hereby authorizes the
Employer, to deduct from all payments made hereunder and from other compensation
an amount equal to the federal (including FICA), state, local and foreign taxes,
social insurance, payroll tax, contributions, payment on account obligations or
other amounts required by law to be collected, withheld or accounted for with
respect to the Performance Units (the “Taxes”). The Employer will withhold
shares of Company

 

6



--------------------------------------------------------------------------------

Stock payable hereunder to satisfy the withholding obligation for Taxes on
amounts payable in shares, unless the Grantee provides a payment to the Employer
to cover such Taxes, in accordance with procedures established by the Committee.
Unless the Committee determines otherwise, the share withholding amount shall
not exceed the Grantee’s minimum applicable withholding amount for Taxes.

(b) Regardless of any action the Employer takes with respect to any such Taxes,
the Grantee acknowledges that the ultimate liability for all such Taxes legally
due by the Grantee is and remains the Grantee’s responsibility and may exceed
the amount actually withheld by the Employer. The Grantee further acknowledges
that the Employer (i) makes no representations or undertakings regarding the
treatment of any Taxes in connection with any aspect of the Performance Units,
including the grant, vesting or settlement of the Performance Units and the
subsequent sale of any shares of Company Stock acquired at settlement and the
receipt of any Dividend Equivalents; and (ii) does not commit to structure the
terms of the grant or any aspect of the Performance Units to reduce or eliminate
the Grantee’s liability for Taxes. Further, if the Grantee has become subject to
tax in more than one jurisdiction between the Date of Grant and the date of any
relevant taxable event, the Grantee acknowledges that the Employer (or the
Grantee’s former employer, as applicable) may be required to collect, withhold
or account for Taxes in more than one jurisdiction.

13. Company Policies. All amounts payable under the Grant Letter and these Grant
Conditions shall be subject to any applicable clawback or recoupment policies,
share trading policies and other policies that may be implemented by the
Company’s Board of Directors from time to time.

14. Assignment. The Grant Letter and these Grant Conditions shall bind and inure
to the benefit of the successors and assignees of the Company. The Grantee may
not sell, assign, transfer, pledge or otherwise dispose of the Performance
Units, except to a successor grantee in the event of the Grantee’s death.

15. Section 409A. The Grant Letter and these Grant Conditions are intended to
comply with section 409A of the Code or an exemption, consistent with
Section 20(h) of the Plan, including the six-month delay for specified employees
in accordance with the requirements of section 409A of the Code, if applicable.
In furtherance of the foregoing, if the Performance Units or related Dividend
Equivalents constitute “nonqualified deferred compensation” within the meaning
of section 409A of the Code, vested Performance Units and related Dividend
Equivalents shall be settled on the earliest date that would be permitted under
section 409A of the Code without incurring penalty or accelerated taxes
thereunder.

16. Successors. The provisions of the Grant Letter and these Grant Conditions
shall extend to any business that becomes a successor to the Company or its
subsidiaries or affiliates on account of a merger, consolidation, sale of
assets, spinoff or similar transaction with respect to any business of the
Company or its subsidiaries or affiliates with which the Grantee is employed,
and if this grant continues in effect after such corporate event, references to
the “Company or its subsidiaries or affiliates” or the “Employer” in the Grant
Letters and these Grant Conditions shall include the successor business and its
affiliates, as appropriate. In that event, the Company may make such
modifications to the Grant Letters and these Grant Conditions as it deems
appropriate to reflect the corporate event.

17. Governing Law. The validity, construction, interpretation and effect of the
Grant Letter and these Grant Conditions shall be governed by, and determined in
accordance with, the applicable laws of the State of Delaware, excluding any
conflicts or choice of law rule or principle.

18. No Entitlement or Claims for Compensation. In connection with the acceptance
of the grant of the Performance Units under the Grant Letters and these Grant
Conditions, the Grantee acknowledges the following:

(a) the Plan is established voluntarily by the Company, the grant of the
Performance Units under the Plan is made at the discretion of the Committee and
the Plan may be modified, amended, suspended or terminated by the Company at any
time;

(b) the grant of the Performance Units under the Plan is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Performance Units, or benefits in lieu of them, even if Performance
Units have been granted repeatedly in the past;

(c) all decisions with respect to future grants of Performance Units, if any,
will be at the sole discretion of the Committee;

(d) the Grantee is voluntarily participating in the Plan;

(e) the Performance Units and any shares of Company Stock acquired under the
Plan are not to be considered part of the Grantee’s normal or expected
compensation or salary for any purpose, including, but not limited to,
calculating any severance, resignation, termination, payment in lieu of notice,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;

 

7



--------------------------------------------------------------------------------

(f) the Performance Units and the shares of Company Stock subject to the award
are not intended to replace any pension rights or compensation;

(g) the grant of Performance Units and the Grantee’s participation in the Plan
will not be interpreted to form an employment contract or relationship with the
Employer;

(h) the future value of the underlying shares of Company Stock is unknown and
cannot be predicted with certainty. If the Grantee vests in the Performance
Units and receives shares of Company Stock, the value of the acquired shares may
increase or decrease. The Grantee understands that the Company is not
responsible for any foreign exchange fluctuation between the United States
Dollar and the Grantee’s local currency that may affect the value of the
Performance Units or the shares of Company Stock; and

(i) the Grantee shall have no rights, claim or entitlement to compensation or
damages as a result of the Grantee’s cessation of employment (for any reason
whatsoever, whether or not in breach of contract or local labor law or the terms
of the Grantee’s employment agreement, if any), insofar as these rights, claim
or entitlement arise or may arise from the Grantee’s ceasing to have rights
under or be entitled to receive shares of Company Stock under or ceasing to have
the opportunity to participate in the Plan as a result of such cessation or loss
or diminution in value of the Performance Units or any of the shares of Company
Stock acquired thereunder as a result of such cessation, and the Grantee
irrevocably releases the Employer from any such rights, entitlement or claim
that may arise. If, notwithstanding the foregoing, any such right or claim is
found by a court of competent jurisdiction to have arisen, then the Grantee
shall be deemed to have irrevocably waived the Grantee’s entitlement to pursue
such rights or claim.

19. Data Privacy.

(a) The Grantee hereby explicitly, willingly and unambiguously consents to the
collection, systematization, accumulation, storage, blocking, destruction, use,
disclosure and transfer, in electronic or other form, of the Grantee’s personal
data as described in these Grant Conditions by and among, as applicable, the
Grantee’s employer, the Company or its subsidiaries or affiliates for the
exclusive purpose of implementing, administering and managing the Grantee’s
participation in the Plan.

(b) The Grantee understands that the Grantee’s employer, the Company or its
subsidiaries or affiliates, as applicable, hold certain personal information and
sensitive personal information about the Grantee regarding the Grantee’s
employment, the nature and amount of the Grantee’s compensation and the fact and
conditions of the Grantee’s participation in the Plan, including, but not
limited to, the Grantee’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the Company
or its subsidiaries or affiliates, details of all options, awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, for the purpose of implementing,
administering and managing the Plan (the “Data”).

(c) The Grantee understands that the Data may be transferred, including any
cross-border, transfer to the Company, its subsidiaries and affiliates and, to
any third parties assisting in the implementation, administration and management
of the Plan, that these recipients may be located in the Grantee’s country, or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Grantee’s country. The Grantee understands that the
Grantee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Grantee’s local human resources
representative. The Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party. The Grantee understands that the Data will be held
only as long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan. The Grantee understands that the Grantee may, at any
time, view the Data, request additional information about the storage and
processing of the Data, require any necessary amendments to the Data or refuse
or withdraw the consents herein, in any case without cost, by contacting in
writing the Grantee’s local human resources representative. The Grantee
understands, however, that refusing or withdrawing the Grantee’s consent may
affect the Grantee’s ability to participate in the Plan. For more information on
the consequences of refusal to consent or withdrawal of consent, the Grantee
understands that the Grantee may contact the Grantee’s local human resources
representative.

* * *

 

8